OPINION OF THE COURT
Memorandum.
Order unanimously affirmed without costs.
UCCA 1304 in substance provides that where a trial takes place before a court without a jury it must render its decision within 30 days from the time when the case was submitted for that purpose. This section has been held to be mandatory and *673the failure to render a decision within said period affords the parties the right to seek a new trial (see, Nelson v Di Lallo, 54 Misc 2d 133; Smith v Weitz, 14 Misc 2d 519). However, where a decision has been rendered prior to the application for a new trial, the parties are deemed to have waived their right to such relief (see, Murch v Marelli, NYLJ, May 31, 1990, at 29, col 5 [App Term, 9th & 10th Jud Dists]; see also, Empire Crafts Corp. v Grace China Co., 40 Misc 2d 957, affd 20 AD2d 851).
DiPaola, P. J., Collins and Ingrassia, JJ., concur.